DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 10/10/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa et al US Patent Application Publication (2017/0326994 A1).
Regarding claim 1, Yuasa et al discloses a coil unit (10) comprising: 
a ferrite (260) formed as a plate having a prescribed shape with a plurality of corners as viewed in a thickness direction (see Figs 1-5,7-8; par [0007], [0033]; abstract; claim 1); and 
a coil (250) arranged in a spiral pattern along one of main surfaces of the ferrite in the thickness direction (see Fig 1-4; par. [0022],[0028]-[0029]), such that a coil wire (C2) surrounds a winding axis (CL2) passing through the main surface, the coil (250) being formed such that an outer periphery of the coil (250) is located on an inner side relative to each corner at the corner (see par. [0038],[0043]), and a first coil width between an inner periphery and the outer periphery of the coil at the corner is longer than a second coil width between the inner periphery and the outer periphery of the coil at a position different from the corner (see Figs 1-5,7-8 and par. [0020], [0029], [0031] and [0048] in which discloses the claimed structure).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Yuasa et al discloses the coil unit according to claim 1, wherein the coil (250) is formed such that a distance between adjacent portions of the coil wire (C2) at the corner is longer than a distance between adjacent portions of the coil wire at a position different from the corner (see Figs 1-5,7-8 and par. [0020], [0029], [0031],[0035],[0038] and [0048] in which discloses the claimed structure).
Regarding claim 3, Yuasa et al discloses the coil unit according to claim 1, wherein the coil (250) is formed such that adjacent portions of the coil wire (C2) at the corner are arranged without overlapping each other in the thickness direction and adjacent portions of the coil wire at a position different from the corner are arranged to overlap each other in the thickness direction (see Figs 1-5,7-8 and par. [0020], [0029], [0031],[0035],[0038] and [0048] in which discloses the claimed structure).
Regarding claim 4, Yuasa et al discloses the coil unit according to claim 1, wherein the ferrite (260) has a notch (260b) formed between adjacent ones of the plurality of corners (see Fig 4 and par. [0033]-[0034],[0039]-[0040]).
Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuasa (US 2017/0169942 A1) discloses an electric power receiving device includes a ferrite, and a power receiving coil in which a hollow portion is formed. The power receiving coil is formed so as to surround a winding axis that extends in the thickness direction. When the power receiving coil and the ferrite are viewed from an observation position spaced apart from the power receiving coil in a direction in which the winding axis extends, notch portions are formed in an outer peripheral portion of the ferrite such that the notch portions overlap side portions of the coil. The width of each notch portion as measured in a circumferential direction of the power receiving coil increases in a direction away from the hollow portion of the power receiving coil.
Fujimaki et al (US 2015/0270717 A1) discloses a power receiving device includes a magnetic shield, and the magnetic shield includes: a first magnetic sheet located beside the power receiving unit; a conductive sheet located opposite to the power receiving unit with the first magnetic sheet interposed therebetween; and a second magnetic sheet located opposite to the first magnetic sheet with the conductive sheet interposed therebetween.
Hirobe et al (US 2016/0203905 A1) discloses a coil module that has a planar magnetic body located on a loop coil in an overlapped manner. A conductive unit includes conductivity, and is located along a surface of the planar magnetic body, where the planar magnetic body is located between the loop coil and the conductive unit. The loop coil is formed by winding a conductive wire into a loop form. The planar magnetic body includes a cut-out portion through which the conductive wire of the loop coil is drawn out. The conductive unit is located to overlap the cut-out portion of the planar magnetic body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836